Citation Nr: 1431586	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran retired after completion of more than 20 years of active duty in November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues of entitlement to service connection for diabetes mellitus and hypertension, the latter claimed as secondary to the former, have been raised by the Veteran's February 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

In February 2014, the Veteran filed a written statement withdrawing his claim of entitlement to service connection for a heart disorder.  


CONCLUSION OF LAW

The criteria are met for the withdrawal of the substantive appeal by the Veteran as to the claim of entitlement to service connection for a heart disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied the Veteran's claims in a November 2007 rating decision.  The Veteran thereafter appealed.

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2012). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013)

Here, in a written statement received in February 2014, the Veteran expressed his desire to withdraw his appeal to the Board.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has withdrawn from appeal his claim of entitlement to service connection, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veterans' claims, and they must be dismissed.


ORDER

The claim of entitlement to service connection for a heart disorder is dismissed.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


